Citation Nr: 1731423	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-27 152A		DATE
		

THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to herbicide exposure.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to herbicide agent exposure is granted.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran is presumed to have been exposed to herbicide agents in-service while unloading from aircraft that landed in the Republic of Vietnam for refueling and maintenance.  Non-Hodgkin's lymphoma is presumptively related to in-service herbicide agent exposure.


CONCLUSION OF LAW

The criteria for presumptive service connection for non-Hodgkin's lymphoma have been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from November 1969 to November 1989 in the United States Army.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. Although a rating decision, per se, was not issued as to the question of service connection for non-Hodgkin's lymphoma, this issue was addressed in an October 2012 Statement of the Case (SOC). The Veteran filed a substantive appeal (VA Form 9) in October 2012 and the RO subsequently readjudicated the issue in a February 2013 Supplemental Statement of the Case (SSOC). In a May 2014 decision, the Board found that the matter was under its jurisdiction, citing Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009), and subsequently remanded the issue for further development.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in May 2013. A copy of the hearing transcript is of record.

Non-Hodgkin's lymphoma, as secondary to herbicide exposure

The Veteran asserts that, while he was not stationed in the Republic of Vietnam during his active military service, he may have been exposed to Agent Orange through several means, including during flight layovers in Vietnam and exposure to food that had passed through Vietnam and Thailand. Additionally, the Veteran testified that he drove a supply truck and entered the Korean DMZ multiple times a week to service camps, which included Camp Casey and Camp Page.

The Veteran submitted a letter from a military contract carrier pilot for World Airways, Inc., Captain JW, who supported the United States efforts in Southeast Asia, between the years of 1963 to 1975, by transporting troops to the Republic of Vietnam, Japan, and Thailand. Captain JW asserted that "[i]f the flight was scheduled to proceed on through Vietnam to Bangkok, it was necessary to off-load the through passengers in Vietnam in order to service the aircraft. They then would be reloaded with any additional uplift. It was against military regulations to fuel the aircraft with passengers on board."

The Department of Defense has confirmed that Agent Orange, classified as an "herbicide agent," was used along the southern boundary of the DMZ in Korea. See M21-MR, Part IV Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (1). DoD has also identified specific military units that were assigned or rotated to areas along the DMZ where Agent Orange was used. If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, or in a unit identified by the DoD that operated in or near the Korean DMZ between April 1, 1969 and August 31, 1971, then, absent affirmative evidence to the contrary, certain diseases, including non-Hodgkin's lymphoma, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e). 

The question for the Board is whether the Veteran was presumptively exposed to herbicide agents in service.

The Board notes that the Veteran was initially diagnosed with large B-cell lymphoma and follicular lymphoma of the tonsil, forms of non-Hodgkin's lymphoma, in March 2009. A December 2015 positron emission tomography (PET) scan revealed the recurrence of follicular lymphoma and the Veteran was placed on chemotherapy for treatment of the condition. Scans of the bone marrow showed no indication of lymphoma.

The Veteran's service personnel records do not indicate that he was in any of the units identified by the DoD to have participated in the Korean DMZ. His records do show that he was a driver with the 348th Supply and Service Company in Korea between November 1970 and January 1972; however, an inquiry to the Defense Personnel Records Information Retrieval System (DPRIS) revealed that the 348th Supply and Service Company and the 8th United States Army Chronology (higher headquarters) were not among the locations exposed to the spraying or transportation of Agent Orange. See July 2016 Correspondence. Furthermore, the DPRIS report found no records indicating that the Veteran performed any specific duties along the DMZ during the 1970 reporting period.

The Veteran's service personnel records show that he was stationed in Bangkok, Thailand from January 1972 to July 1974. During this time, the Veteran contends that he, on 4 occasions, set foot in Vietnam as his flight was refueled and performed maintenance on his way to his eventual destination. The Veteran's military personnel records indicate that in December 1972, he traveled for emergency leave from Korat Air Force Base in Thailand to Augusta, Georgia. The flight log indicates that the transport landed in Tan Son Nhut Air Force Base in Don Muang, Vietnam en-route to the United States. A second flight log indicates that, in November 1973, the Veteran travelled from Korat Air Force Base in Thailand to Okinawa, Japan. The flight log indicates that the transport landed in Tan Son Nhut Air Force Base in Don Muang, Vietnam en-route to Japan.

The Board resolves reasonable doubt to find that the Veteran set foot within the landmass of the Republic of Vietnam and is presumed to have been exposed to herbicide agents during that service. The Veteran is competent to provide testimony that he unloaded from his transport in the Republic of Vietnam during refueling. Additionally, his contentions have remained consistent throughout the pendency of the appeal and the Board finds his testimony credible. The Board notes that it does not presume that the Veteran operated in the Korean DMZ as neither his service records nor the DPRIS report provide the necessary DOD confirmation of exposure to any herbicide agents. However, as per §3.307(a)(6)(iii), the Veteran is presumed to have been exposed to herbicide agents as his testimony, lay statements by Captain JW, and in-service flight logs provide significant probative weight to establish that he set foot in the landmass in the Republic of Vietnam between 1972 and 1974.

Because he developed non-Hodgkin's lymphoma, in the absence of any evidence to the contrary, it is presumed to be associated with his exposure to herbicide agents in service.  As such, service connection is granted.  




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. A. Macek, Associate Counsel
Copy mailed to:  The American Legion



Department of Veterans Affairs


